DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15, and 21-29 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Drawings
In view of the applicant’s arguments of 08/03/22, the drawings of 06/18/20 are accepted.

Examiner’s Note - 35 USC § 101
For the same reasons discussed in the previous action, claims 1, 3-15, and 21-29 qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eick et al (US Pat 9213119) in view of Laws (WO2013105062A1).

With respect to claim 1, Eick et al discloses:
A method of performing a marine seismic survey (abstract states, “A method of conducting multiple source, multiple signal seismic surveys in a marine environment are provided.”)
actuating a plurality of non-impulsive sources (figure 1, see SOURCES 1-4; figure 3, reference 22b discloses, “SIMULTANEOUSLY EXCITE MULTIPLY VIBRATORY SOURCES”; vibratory sources are examples of non-impulsive sources, as recognized by the “Background” section of the applicant’s specification.)
With respect to claim 1, Eick et al differs from the claimed invention in that it does not explicitly disclose: 
such that each one of a plurality of common midpoint (CMP) bins is exposed to a plurality of frequencies during the survey 
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey
With respect to claim 1, Laws discloses:
such that each one of a plurality of common midpoint (CMP) bins is exposed to a plurality of frequencies during the survey (paragraph 0045 states, “The seismogram 200 has 100 folds. A fold is a measure of the redundancy of common midpoint seismic data, equal to the number of offset receivers that record a given data point or in a given bin and are added during stacking to produce a single trace.” This disclosure suggests multiple common midpoint bins. Laws further discloses seismic marine vibrators being used to produce sweeps of frequencies (paragraph 0014), as well as multiple activations (paragraph 0074). The claimed limitation is obvious, as different activations will produce different frequency sweeps, which will result in different subsets of the plurality of frequencies at different times during a survey.)
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey (paragraph 0045 states, “The seismogram 200 has 100 folds. A fold is a measure of the redundancy of common midpoint seismic data, equal to the number of offset receivers that record a given data point or in a given bin and are added during stacking to produce a single trace.” This disclosure suggests multiple common midpoint bins. Laws further discloses seismic marine vibrators being used to produce sweeps of frequencies (paragraph 0014), as well as multiple activations (paragraph 0074). The claimed limitation is obvious, as different activations will produce different frequency sweeps, which will result in different subsets of the plurality of frequencies at different times during a survey.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laws into the invention of Eick et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing accurate processing of seismic data.

With respect to claim 3, Eick et al, as modified, discloses:
further comprising spacing the plurality of non-impulsive sources apart in an in-line direction such that each one of the plurality of non-impulsive sources contributes a different subset of the plurality of frequencies as it passes over each one of the plurality of CMP bins (obvious in view of combination; figure 1 of Eick et al shows non-impulsive sources spaced apart in in-line direction; Laws suggests plurality of CMP bins in the context of multiple activations and frequency sweeps.)

With respect to claim 4, Eick et al, as modified, discloses:
wherein each of the plurality of CMP bins has an in-line dimension, and wherein spacing the plurality of non-impulsive sources apart comprises spacing each one of the plural non-impulsive sources from its nearest neighbor by a distance substantially equal to the in-line dimension of one of the plurality of CMP bins (obvious in view of combination; Eick et al figure 1 shows sources and receivers both spaced in in-line dimension; paragraph 0045 of Laws discloses relationship of receivers in relation to a given bin; one of ordinary skill in the art would find it obvious to adjust spacing to correspond to the in-line dimension of one of the plurality of CMP bins, even to the point of being “substantially equal.” Furthermore, Laws also teaches inline direction (see paragraphs 0006, 0068, and 0072)

With respect to claim 5, Eick et al, as modified, discloses:
wherein actuating the plurality of non-impulsive sources comprises actuating the plurality of non-impulsive sources when they are arranged in an in-line direction (obvious in view of combination; as discussed above, Eick et al discloses sources and receivers arranged in an in-line direction, and Laws also teaches receivers arranged in an in-line direction)

With respect to claim 6, Eick et al, as modified, discloses:
wherein each one of the plural non-impulsive sources performs a sweep simultaneously with the others of the plural non-impulsive sources (obvious in view of combination; both Eick et al (column 2, lines 25-30) and Laws (paragraph 0048) teach simultaneous sweeps)

With respect to claim 7, Eick et al, as modified, discloses:
A marine seismic survey system (abstract)
a plurality of receivers configured to record seismic data (figure 1)
a plurality of non-impulsive sources (figure 1; figure 3, reference 22b)
a controller (suggested by column 2, lines 65-67, which states, “A variety of programs are available to generate … controlled …”; column 3, line 20 also discloses “computer control.”)
actuate the plurality of non-impulsive sources (figure 3, reference 22b)
With respect to claim 7, Eick et al differs from the claimed invention in that it does not explicitly disclose: 
such that each one of a plurality of common midpoint (CMP) bins is exposed to a plurality of frequencies during a survey
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey
With respect to claim 7, Laws discloses:
such that each one of a plurality of common midpoint (CMP) bins is exposed to a plurality of frequencies during the survey (paragraph 0045 states, “The seismogram 200 has 100 folds. A fold is a measure of the redundancy of common midpoint seismic data, equal to the number of offset receivers that record a given data point or in a given bin and are added during stacking to produce a single trace.” This disclosure suggests multiple common midpoint bins. Laws further discloses seismic marine vibrators being used to produce sweeps of frequencies (paragraph 0014), as well as multiple activations (paragraph 0074). The claimed limitation is obvious, as different activations will produce different frequency sweeps, which will result in different subsets of the plurality of frequencies at different times during a survey.)
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey (paragraph 0045 states, “The seismogram 200 has 100 folds. A fold is a measure of the redundancy of common midpoint seismic data, equal to the number of offset receivers that record a given data point or in a given bin and are added during stacking to produce a single trace.” This disclosure suggests multiple common midpoint bins. Laws further discloses seismic marine vibrators being used to produce sweeps of frequencies (paragraph 0014), as well as multiple activations (paragraph 0074). The claimed limitation is obvious, as different activations will produce different frequency sweeps, which will result in different subsets of the plurality of frequencies at different times during a survey.)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laws into the invention of Eick et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing accurate processing of seismic data.

With respect to claim 8, Eick et al, as modified, discloses:
wherein the plural non-impulsive sources are spaced apart in an inline direction (see claim 5 above)

With respect to claim 9, Eick et al, as modified, discloses:
wherein each of the plurality of CMP bins has an inline dimension, and wherein each one of the non-impulsive sources in the plurality of non-impulsive sources is spaced apart from its nearest neighbor by a distance substantially equal to the inline dimension of one of the plurality of CMP bins (see claim 4 above)

With respect to claim 10, Eick et al, as modified, discloses:
wherein the controller is configured to actuate each of the plural sources according to a sweep signal (Eick et al figure 2, reference 22)

With respect to claim 11, Eick et al, as modified, discloses:
wherein the sweep signal produces a linear sweep (Eick et al figures 5-6 show equations involving sweep data; one of ordinary skill in the art recognizes that producing linear or non-linear sweeps in accordance with data are obvious)

With respect to claim 12, Eick et al, as modified, discloses:
wherein the sweep signal produces a non-linear sweep (Eick et al figures 5-6 show equations involving sweep data; one of ordinary skill in the art recognizes that producing linear or non-linear sweeps in accordance with data are obvious)

With respect to claim 13, Eick et al, as modified, discloses:
the plurality of non-impulsive sources is arranged in-line (figure 1 of Eick et al)
each one of the plurality of CMP bins is exposed to different parts of the plurality of frequencies sequentially responsive to the actuation of the plurality of non-impulsive sources (obvious in view of combination for reasons discussed above)

With respect to claim 14, Eick et al discloses:
A non-transitory machine-readable medium storing instructions executable by a processor (suggested by disclosure of computer in column 3, lines 1-20)
actuate a plurality of non-impuslve sources spaced a particular distance apart as the plurality of non-impulsive sources moves through a body of water for a particular sweep length and duration (figure 1; figure 3, reference 22b)
With respect to claim 14, Eick et al differs from the claimed invention in that it does not explicitly disclose: 
such that each of a plurality of CMP bins is exposed to a plurality of different frequencies at different times during a survey until each one of the plurality of CMP bins is exposed to a threshold number of frequencies 
wherein the particular distance is at most equal to an inline dimension of each one of the plurality of common midpoint (CMP) bins addressed by each one of the plurality of non-impulsive sources
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey
With respect to claim 14, Laws discloses:
such that each of a plurality of CMP bins is exposed to a plurality of different frequencies at different times during a survey until each one of the plurality of CMP bins is exposed to a threshold number of frequencies (obvious for reasons discussed with respect to claim 1 above The claims do not detail what a “threshold number of frequencies” is, but this is obvious given that Eick et al figure 3, reference 22f considers whether there are “More Sweeps?”)
wherein the particular distance is at most equal to an inline dimension of each one of the plurality of common midpoint (CMP) bins addressed by each one of the plurality of non-impulsive sources (obvious, as discussed with respect to claim 4 above; setting spacing between sources in accordance with the bins is obvious)
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey (as discussed with respect to claim 1 above)
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laws into the invention of Eick et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing accurate processing of seismic data.

With respect to claim 15, Eick et al, as modified, discloses:
further comprising instructions executable to actuate the plurality of non-impulsive sources such that a time required for all of the plural non-impulsive sources to complete their respective sweeps substantially equals a time required for all of the plural non-impulsive sources to pass over one of the plural CMP bins (obvious in view of combination; Laws discloses controlling emitted signal phase at each frequency in a frequency sweep from a marine seismic vibrator (paragraph 0014). Paragraph 0042 of Laws also states, “the sources may be fired in a particular time sequence during the survey. It would be obvious to control the actuation to achieve the claimed result, depending on user need and preference.)

With respect to claims 21 and 26, Eick et al, as modified, discloses:
wherein inline spacings between each of the plural non-impulsive sources are randomized (Both Eick et al and Laws disclose “randomness.” Column 3, lines 32-35 of Laws states, “When the seismic sources are operated independently an arbitrary lag is created due to the asynchronous (or random) operation of the sources.” Laws discloses random sweeps (abstract), random delays (paragraph 0010), and random phase shifts between marine vibrators and/or shots (paragraph 0049). Although randomizing inline spacings between sources is not specifically disclosed, it would be obvious to randomize spacings, as an obvious variation to the other types of randomization disclosed by Eick et al and Laws. One of ordinary skill in the art understands that spacing relates to the same properties that are randomized in Eick et al and Laws. One of the rationales of obviousness is design incentives or market forces prompting variations. The prior art teaches a base device (or method, product) similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)

With respect to claim 22 and 27, Eick et al, as modified, discloses:
wherein start times of the sweeps performed by each of the plural non-impulsive sources are randomized (obvious in view of the randomness teachings of Eick et al and Laws, for the same reasons discussed in claim 21 above)

With respect to claim 23 and 28, Eick et al, as modified, discloses:
wherein initial phases of the sweeps performed by each of the plural non-impulsive sources are randomized (as taught by the randomized phase teachings of Laws)

With respect to claims 24 and 29,  Eick et al, as modified, discloses:
wherein a time required for all of the plural non-impulsive sources to complete their respective sweeps substantially equals a time required for all of the plural non-impulsive sources to pass over one of the plural CMP bins (see claim 15 above)

With respect to claim 25, Eick et al, as modified, discloses:
as the plural non-impulsive seismic sources are actuated, recording reflected seismic signals in a tangible computer-readable medium, thereby completing the manufacture of a geophysical data product (see column 2, lines 25-30 and column 3, lines 8-10 of Eick et al)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        11/14/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        11/15/2022